


110 HR 2926 IH: Housing Fairness Act of

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2926
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Al Green of Texas
			 (for himself, Ms. Linda T. Sánchez of
			 California, Mr. Honda,
			 Mr. Frank of Massachusetts,
			 Ms. Waters,
			 Mr. Lewis of Georgia,
			 Mr. Gutierrez,
			 Mr. Hinojosa,
			 Mr. Thompson of Mississippi,
			 Mr. Serrano,
			 Mr. Sires,
			 Mr. Hastings of Florida,
			 Mr. Grijalva,
			 Mr. Pastor,
			 Mr. Ellison,
			 Ms. Schakowsky,
			 Mr. Capuano,
			 Ms. Moore of Wisconsin,
			 Mr. Lynch,
			 Mr. Clay, Mr. Watt, Ms.
			 Corrine Brown of Florida, Mr.
			 Kucinich, Mr. Larson of
			 Connecticut, Mr. Cleaver,
			 Mr. Walsh of New York, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To authorize funds to prevent housing discrimination
		  through the use of nationwide testing, to increase funds for the Fair Housing
		  Initiatives Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Fairness Act of
			 2007.
		2.Testing for
			 discrimination
			(a)In
			 generalThe Secretary of Housing and Urban Development shall
			 conduct a nationwide program of testing to—
				(1)detect and
			 document differences in the treatment of persons seeking to rent or purchase
			 housing or obtain or refinance a home mortgage loan, and measure patterns of
			 adverse treatment because of the race, color, religion, sex, familial status,
			 disability status, or national origin of a renter, home buyer, or borrower;
			 and
				(2)measure the
			 prevalence of such discriminatory practices across the housing and mortgage
			 lending markets as a whole.
				(b)AdministrationThe
			 Secretary of Housing and Urban Development shall enter into agreements with
			 qualified fair housing enforcement organizations, as such organizations are
			 defined under subsection (h) of section 561 of the Housing and Community
			 Development Act of 1987 (42 U.S.C. 3616a(h)), for the purpose of conducting the
			 testing required under subsection (a).
			(c)ReportThe
			 Secretary of Housing and Urban Development shall report to Congress—
				(1)on a biennial
			 basis, the results of each round of testing required under subsection (a) along
			 with any recommendations or proposals for legislative or administrative action
			 to address any issues raised by such testing; and
				(2)on an annual
			 basis, a detailed summary of the calls received by the Fair Housing
			 Administration's 24-hour toll-free telephone hotline.
				(d)Use of
			 resultsThe results of any testing required under subsection (a)
			 may be used as the basis for the Secretary, or any State or local government or
			 agency, public or private nonprofit organization or institution, or other
			 public or private entity that the Secretary has entered into a contract or
			 cooperative agreement with under section 561 of the Housing and Community
			 Development Act of 1987 (42 U.S.C. 3616a) to commence, undertake, or pursue any
			 investigation or enforcement action to remedy any discrimination uncovered as a
			 result of such testing.
			(e)DefinitionsAs
			 used in this section:
				(1)Disability
			 statusThe term disability status has the same
			 meaning given the term handicap in section 802 of the Civil
			 Rights Act of 1968 (42 U.S.C. 3602).
				(2)Familial
			 statusThe term familial status has the same
			 meaning given that term in section 802 of the Civil Rights Act of 1968 (42
			 U.S.C. 3602).
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out the provisions of this section $20,000,000 for fiscal year 2008 and each
			 fiscal year thereafter.
			3.Increase in
			 funding for the Fair Housing Initiatives ProgramSection 561 of the Housing and Community
			 Development Act of 1987 (42 U.S.C. 3616a) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph (1),
			 by inserting qualified before private nonprofit fair
			 housing enforcement organizations,; and
				(B)in paragraph (2),
			 by inserting qualified before private nonprofit fair
			 housing enforcement organizations,;
				(2)by striking
			 subsection (g) and inserting the following:
				
					(g)Authorization of
				appropriations
						(1)In
				generalThere are authorized to be appropriated to carry out the
				provisions of this section $52,000,000 for each of fiscal years 2008 through
				2012, of which—
							(A)not less than 75
				percent of such amounts shall be for private enforcement initiatives authorized
				under subsection (b);
							(B)not more than 10
				percent of such amounts shall be for education and outreach programs under
				subsection (d); and
							(C)any remaining
				amounts shall be used for program activities authorized under this
				section.
							(2)AvailabilityAny
				amount appropriated under this section shall remain available until
				expended.
						;
			(3)in
			 subsection (h), in the matter following subparagraph (C), by inserting
			 and meets the criteria described in subparagraphs (A) and (C)
			 after subparagraph (B); and
			(4)in subsection
			 (d)—
				(A)in paragraph
			 (1)—
					(i)in
			 subparagraph (C), by striking and at the end;
					(ii)in
			 subparagraph (D), by striking the period and inserting ; and;
			 and
					(iii)by
			 adding inserting after subparagraph (D) the following new subparagraph:
						
							(E)websites and other
				media
				outlets.
							;
					(B)in paragraph (2),
			 by striking or other public or private entities and inserting
			 or other public or private nonprofit entities; and
				(C)in paragraph (3),
			 by striking or other public or private entities and inserting
			 or other public or private nonprofit entities.
				4.Sense of
			 CongressIt is the sense of
			 Congress that the Secretary of Housing and Urban Development should—
			(1)fully comply with the requirements of
			 section 561(d) of the Housing and Community Development Act of 1987 (42 U.S.C.
			 3616a(d)) to establish, design, and maintain a national education and outreach
			 program to provide a centralized, coordinated effort for the development and
			 dissemination of the fair housing rights of individuals who seek to rent,
			 purchase, sell, or facilitate the sale of a home;
			(2)utilize all amounts appropriated for such
			 education and outreach program under section 561(g) of such Act; and
			(3)promulgate regulations regarding the fair
			 housing obligations of each recipient of Federal housing funds to affirmatively
			 further fair housing, as that term is defined under title VIII of the Civil
			 Rights Act of 1968 (42 U.S.C. 3601 et seq.).
			5.Grants to private
			 entities to study housing discrimination
			(a)Grant
			 programThe Secretary of Housing and Urban Development shall
			 carry out a competitive matching grant program to assist private nonprofit
			 organizations in—
				(1)conducting
			 comprehensive studies that examine—
					(A)the causes of
			 housing discrimination and segregation; and
					(B)the effects of
			 housing discrimination and segregation on education, poverty, and economic
			 development; and
					(2)implementing pilot
			 projects that test solutions that will help prevent or alleviate housing
			 discrimination and segregation.
				(b)EligibilityTo
			 be eligible to receive a grant under this section, a private nonprofit
			 organization shall—
				(1)submit an
			 application to the Secretary of Housing and Urban Development, containing such
			 information as the Secretary shall require; and
				(2)agree to provide
			 matching non-Federal funds for 25 percent of the total amount of the grant,
			 which matching funds may include items donated on an in-kind contribution
			 basis.
				(c)PreferenceIn
			 awarding any grant under this section, the Secretary of Housing and Urban
			 Development shall give preference to any applicant who is—
				(1)a
			 qualified fair housing enforcement organization, as such organization is
			 defined under subsection (h) of section 561 of the Housing and Community
			 Development Act of 1987 (42 U.S.C. 3616a(h)); or
				(2)a
			 partner of any such organization.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out the provisions of this section $5,000,000 for each of fiscal years 2008
			 through 2012.
			
